State of New York
Court of Appeals
                                                       This memorandum is uncorrected and subject to
                                                     revision before publication in the New York Reports.




 No. 32
 U.S. Bank National Association,
 &c.,
         Respondent,
      v.
 DLJ Mortgage Capital, Inc.,
         Appellant.




 Richard A. Jacobsen, for appellant.
 Hector J. Torres, for respondent.




 Reargument ordered for a future Court session. Chief Judge DiFiore and Judges Rivera,
 Stein, Fahey and Garcia concur. Judge Wilson took no part.

 Decided May 6, 2021